DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “object” (see claims 1, 7, 10, 14, 19 and 20), “person” (see claims 1, 7, 8, 10, 14, 19, 20) and “road surface” (see claims 1, 7, 8, 10, 11, 14 and 19) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7, it appears to have a grammatical error, i.e. “on a roadway control” should read - - on a roadway to control - -.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in line 2, it appears to have a typographical error; there is no period at the end of the sentence.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-6 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/727,702 (claims filed on 10/16/2020 were allowed on 01/15/2021 but are not patented yet) in view of Wittorf et al. 
Claims 1 and 14 read on allowed claim 1 as follow: a vehicle lighting system (see claim 1, line 1) comprising: one or more light sources (see claim 1, line 2); one or more detectors (see claim 1, line 5); a processor configured to receive and process signals from the one or more detectors (see claim 1, line 6); and a controller configured to receive signals from the processor (see claim 1, line 8).
Claims 2 and 15 read on allowed claim 1 as follow: the one or more light sources comprise an LED (i.e. micro LED array; see claim 1, line 2).
Claims 3 and 16 read on allowed claim 1 as follow: the one or more light sources comprises an LED array (i.e. micro LED array; see claim 1, line 2).
Claim 4 reads on allowed claims 1 and 20 as follow: the LED array (i.e. micro LED in the vehicle lighting system; see claim 1, lines 1-2) is capable of emitting visible light of at least one of white, amber, and red colors (see claim 20, line 1).
Claims 5 and 17 read on allowed claim 1 as follow: the LED array is or comprises a micro LED array (i.e. micro LED array; see claim 1, line 2).
Claims 6 and 18 read on allowed claims 1 and 11 as follow: the micro LED array comprises LED chips (i.e. plurality of pixels; see calm 1, line 4), mounted and electrically connected to CMOS circuitry on a silicon wafer (see claim 1, line 4), wherein the LED chips (i.e. plurality of pixels) are separated by a dielectric and metal that extends above a semiconductor surface of the LED chip and is filled with a wavelength converter (see claim 11, lines 4-5).
Copending Application No. 16/727,702 teaches the salient features of the present invention as explained above except (regarding claims 1 and 14) a processor configured to receive and process signals from the one or more detectors to detect motion of objects and people exterior to the vehicle; and a controller configured to receive signals in response to detection by the processor of motion of an object or person on a roadway control the one or more light sources to provide spot illumination/projection to the object or person such that the spot illumination/projection follows the moving object or person along the road surface.
Wittorf et al. (US Pub. No. 2007/0102214 A1) discloses a processor (Figure 2, element I) configured to receive and process signals from the one or more detectors (i.e. means for detecting at least one object in the immediate surroundings of the vehicle; page 2, paragraph 0023, lines 3-5) to detect motion of objects and people exterior to the vehicle (i.e. detecting one object in the surrounding of the vehicle and analyzing said detected object; page 1, paragraph 0010, lines 4-5); and a controller (i.e. means for performing Step S4 in Figure 1) configured to receive signals in response to 1 and B2) to the object (Figure 2, element 4) or person (Figure 2, element 3) such that the spot illumination/projection (Figure 2, element B1 and B2) follows the moving object (element 4 moves along motion vector V3 in Figure 2) or person (element 3 moves along motion vector V2 in Figure 2) along the road surface (i.e. roadway; Figure 2, element 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the processor and controller disclosed by Wittorf et al. in combination with Copending Application No. 16/727,702 for the purpose of improving traffic safety when driving a vehicle on a roadway (Wittorf et al., page 1, paragraph 0010, lines 2-3).
This is a provisional nonstatutory double patenting rejection.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/727,702 (claims filed on 10/16/2020 were allowed on 01/15/2021 but are not patented yet) in view of Wittorf et al. 
Claim 7 reads on allowed claims 1 and 2 as follow: the controller is configured to control the one or more light sources to provide a spot (see claim 1, lines 8-10) of reduced horizontal illuminance that follows the moving object or person for increased contrast (see claim 2, lines 1-3).

Wittorf et al. (US Pub. No. 2007/0102214 A1) discloses an illuminance (i.e. light pattern; Figure 2, elements B1 and B2) that follows the moving object (element 4 moves along motion vector V3 in Figure 2) or person (element 3 moves along motion vector V2 in Figure 2) along the portion of the road surface (i.e. roadway; Figure 2, element 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an illuminance that follows the moving object or person along the portion of the road surface as shown by Wittorf et al. in combination with Copending Application No. 16/727,702 for the purpose of improving traffic safety when driving a vehicle on a roadway (Wittorf et al., page 1, paragraph 0010, lines 2-3).
This is a provisional nonstatutory double patenting rejection.
Claims 8, 9 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of copending Application No. 16/727,702 (claims filed on 10/16/2020 were allowed on 01/15/2021 but are not patented yet) in view of Wittorf et al. and further view of Shinohara et al.
Claims 8 and 19 read on allowed claims 1 and 5 as follow: the controller is configured to control the one or more light sources (see claim 1, lines 8-9) to provide a projection at least partially surrounding and following a person (i.e. the micro LED array provides a projection at least partially surrounding and following the object or occupant; see claim 5, lines 2-3).
Claim 9 reads on allowed claim 6 as follow: the projection is one of circular, oval, square, and rectangular (see claim 6, lines 1-2).
Copending Application No. 16/727,702 in combination with Wittorf et al. (US Pub. No. 2007/0102214 A1) teaches the salient features of the present invention as explained above except (regarding claims 8 and 19) a projection at least partially surrounding and following a person moving on the road surface.
Shinohara et al. (US Pub. No. 2018/0182111 A1) discloses a projection (i.e. illumination area; Figure 10, element ARE) at least partially surrounding and following a person (Figure 10, element Lf) moving on the road surface (Figure 10, element RD).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projection at least partially surrounding and following a person moving on the road surface as shown by Shinohara et al. in combination with Copending Application No. 16/727,702 and Wittorf et al. for the purpose of having an illumination system which can perform illumination in consideration of movement of a person (Shinohara et al., page 1, paragraph 0005, lines 3-5).
This is a provisional nonstatutory double patenting rejection.
Claims 10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/727,702 (claims filed on 10/16/2020 were allowed on 01/15/2021 but are not patented yet) in view of Wittorf et al. and further view of Shinohara et al.

Copending Application No. 16/727,702 in combination with Wittorf et al. (US Pub. No. 2007/0102214 A1) teaches the salient features of the present invention as explained above except a projection on the road surface comprising an arrow that indicates the direction of travel of the moving object or person.
Shinohara et al. (US Pub. No. 2018/0182111 A1) discloses a projection (Figure 4, element PG1) on the road surface (Figure 4, element RD) comprising an arrow (clearly illustrated in Figure 4) that indicates the direction of travel of the moving person (Figure 4, element Lf).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projection on the road surface comprising an arrow that indicates the direction of travel of the moving object or person as shown by Shinohara et al. in combination with Copending Application No. 16/727,702 and Wittorf et al. for the purpose of having an illumination system which can perform illumination in consideration of movement of a person (Shinohara et al., page 1, paragraph 0005, lines 3-5).
This is a provisional nonstatutory double patenting rejection.
Claims 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of copending Application No. 16/727,702 (claims filed on 10/16/2020 were allowed on 01/15/2021 but are not patented yet) in view of Wittorf et al. 
Claim 11 reads on allowed claim 18 as follow: the controller (see claim 1, line 8) is configured to control the one or more light sources (see claim 1, lines 8-9) to provide a projection (i.e. spot illumination; see claim 1, line 9).
Claim 12 reads on allowed claim 20 as follow: the projection comprises one or more color (see claim 20, line 1).
Claim 13 reads on allowed claim 20 as follow: the color is one of white, amber, and red (see claim 20, line 1).
Copending Application No. 16/727,702 teaches the salient feature of the present invention as explained above except (regarding claim 11) a projection on the road surface, visible to another vehicle driver, comprising a traffic sign.
Wittorf et al. (US Pub. No. 2007/0102214 A1) discloses a projection (i.e. light pattern) on the road surface (Figure 2, element 2), visible to another vehicle driver (i.e. light pattern is illuminated on the roadway [page 3, paragraph 0038, lines 7-9]; therefore it would be visible to another driver), comprising a traffic sign (Figure 2, elements B1 and B2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projection on the road surface, visible to another vehicle driver, comprising a traffic sign as shown by Wittorf et al. in combination with Copending Application No. 16/727,702 for the purpose of improving traffic safety when driving a vehicle on a roadway (Wittorf et al., page 1, paragraph 0010, lines 2-3).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al.
Suzuki et al. (US Pub. No. 2018/0257548 A1) discloses:
Regarding claim 1, a vehicle lighting system (Figure 2, element 10) comprising: one or more light sources (Figure 2, element 20); one or more detectors (Figure 2, element 30); a processor (Figure 2, element 51) configured to receive and process signals from the one or more detectors (Figure 2, element 30) to detect motion of objects and people exterior to the vehicle (i.e. detects the surrounding of the vehicle; page 2, paragraph 0026, lines 1-2); and a controller (Figure 2, element 55) configured to receive signals from the processor (Figure 2, element 51) and in response to detection by the processor (Figure 2, element 51) of motion of an object 
Regarding claim 14, a vehicle lighting system (Figure 2, element 10) comprising: one or more light sources (Figure 2, element 20); one or more detectors (Figure 2, element 30); a processor (Figure 2, element 51) configured to receive and process signals from the one or more detectors (Figure 2, element 30) to detect motion of objects and people exterior to the vehicle (i.e. detects the surrounding of the vehicle; page 2, paragraph 0026, lines 1-2); and a controller (Figure 2, element 55) configured to receive signals from the processor (Figure 2, element 51) and in response to detection by the processor (Figure 2, element 51) of motion of an object or person (i.e. pedestrian; Figure 1, element W) on a roadway to control (page 2, paragraph 0030, lines 1-3) the one or more light sources (Figure 1, element 20) to provide a projection (i.e. notification image; element G) on the road surface (element R; see Figures 7A and 7B; page 4, paragraphs 0057 and 0058).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Salter et al.
Suzuki et al. (US Pub. No. 2018/0257548 A1) discloses an illuminator (Figure 1, element 20) that send out light on the road surface (Figure 1, element 20).  However, Suzuki et al. does not teach (regarding claims 2 and 15) one or more light sources comprising an LED; (regarding claims 3 and 16) one or more light sources comprising an LED array; (regarding claim 4) a LED array capable of emitting visible light of at least one of white, amber, and red colors; and (regarding claims 5 and 17) a LED array comprising a micro LED array.
Salter et al. (US Pub. No. 2015/0353003 A1) discloses:
Regarding claims 2 and 15, one or more light sources comprising an LED (Figure 3, element 42a).
Regarding claims 3 and 16, one or more light sources comprising an LED array (i.e. LED arrangement; Figure 3, element 42).
Regarding claim 4, a LED array capable of emitting visible light of at least one of white, amber, and red colors (page 3, paragraph 0030, lines 22-26).
Regarding claims 5 and 17, a LED array (Figure 3, element 42, which includes elements 42a and 42b) comprising a micro LED array (page 2, paragraph 0023, line 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the LED array disclosed by Salter et al. in combination with Suzuki et al.’s invention for the purpose of having a LED array biased to direct light in an outward-vehicle direction (Salter et al., page 1, paragraph 0006, lines 4-5).
Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Shinohara et al.
Suzuki et al. (US Pub. No. 2018/0257548 A1) discloses (regarding claim 9) the projection is one of oval (Figure 5B, element G), and rectangular (Figure 1, element G).  However, Suzuki et al. does not teach a controller configured to control the one or more light sources to provide a projection at least partially surrounding and following a person moving on the road surface.  
Shinohara et al. (US Pub. No. 2018/0182111 A1) discloses a controller (i.e. control device; Figure 1, element 10) configured to control the one or more light sources (Figure 1, elements LT1 and LT2) to provide a projection (i.e. illumination area; Figure 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a controller configured to control the one or more light sources to provide a projection at least partially surrounding and following a person moving on the road surface as shown by Shinohara et al. in combination with Suzuki et al.’s invention for the purpose of having an illumination system which can perform illumination in consideration of movement of a person (Shinohara et al., page 1, paragraph 0005, lines 3-5).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Shinohara et al.
Suzuki et al. (US Pub. No. 2018/0257548 A1) does not teach a controller configured to control the one or more light sources to provide a projection on the road surface comprising an arrow that indicates the direction of travel of the moving person.
Shinohara et al. (US Pub. No. 2018/0182111 A1) discloses a controller (i.e. control device; Figure 1, element 10) configured to control the one or more light sources (Figure 1, elements LT1 and LT2) to provide a projection (i.e. illumination area; Figure 4, element PG1) on the road surface (Figure 4, element RD) comprising an arrow (clearly illustrated in Figure 4) that indicates the direction of travel of the moving person (Figure 4, element Lf).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a controller configured to control the one or more light sources to provide a projection on the road surface comprising an .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Wittorf et al.
Suzuki et al. (US Pub. No. 2018/0257548 A1) discloses:
Regarding claim 12, the projection (i.e. notification image; element G) comprises one or more color (page 3, paragraph 0037, lines 17-20).
Regarding claim 13, the color is one of white, amber, and red (page 3, paragraph 0037, line 20).
Suzuki et al. teaches the salient features of the present invention as explained above except (regarding claim 11) a controller is configured to control the one or more light sources to provide a projection on the road surface, visible to another vehicle driver, comprising a traffic sign.
Wittorf et al. (US Pub. No. 2007/0102214 A1) discloses a controller (i.e. means for performing Step S4 in Figure 1) is configured to control the one or more light sources (Figure 2, element B) to provide a projection (Figure 2, elements B1 and B2) on the road surface (i.e. roadway; Figure 2, element 2), visible to another vehicle driver (i.e. light pattern is illuminated on the roadway [page 3, paragraph 0038, lines 7-9]; therefore it would be visible to another driver), comprising a traffic sign (Figure 2, elements B1 and B2).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tatara et al. (US Pub. No. 2018/0319320 A1) discloses an illumination device 
capable of favorably illuminating the periphery of a host vehicle.  There is provided a vehicular component that includes an illumination device installed on a roof part and configured to cover a vehicle interior space from above.  The illumination device includes a light source unit and a light emitting unit.  The light emitting unit configured to emit light by light emitted from the light source unit is provided along an outer peripheral edge of the roof part in a top view of the vehicle.
Kunni et al. (US Pub. No. 2018/0118095 A1) teaches an image projection apparatus that projects an image includes: a sensor unit that acquires information related to a vehicle; and an image projection unit that projects the image based on the information acquired by the sensor unit. 
Kunni et al. (US Pub. No. 2018/0056854 A1) shows an image projection apparatus that can be attached to a vehicle and can be effectively utilized for acquisition 
Arita et al. (US Pub. No. 2017/0182934 A1) discloses a projection controller that controls a projection device to project an image to a surrounding of an own vehicle; a connection point detector that detects a connection point between a road on which the own vehicle is traveling (own vehicle traveling road) and another road (connected road) connected to the own vehicle traveling road; and an overlapping traveling area detector that detects an overlapping traveling area at the connection point.  The overlapping traveling area is an area that permits traveling of both another vehicle to enter the connection point from a connected road and the own vehicle.  The projection controller projects an image to the overlapping traveling area detected by the overlapping traveling area detector by using the projection device. 
Werner et al. (US Pub. No. 2015/0145698 A1) teaches a lighting apparatus including a projection unit for projecting signals onto a projection area, and a communications module designed to control the projection unit on the basis of incoming input signals.  The system also includes a lighting apparatus having a light source, a transmission unit, and a communications module for actuating the light source on the basis of data which is transmitted by the transmission unit, and a wireless data communications unit by which the transmission unit is connected wirelessly to a receiver of the communications module.  The transmission unit preferably has an independent energy source.  The transmission unit can also be designed as a sensor 
Spero (US Pub. No. 2012/0206050 A1) shows an illuminating device coupled with sensors or an image acquisition device and a logical controller allows illumination intensity and spectrum to be varied according to changing user needs.  The system provides illumination to areas according to the principles of correct lighting practice for the optimal performance of visual tasks in the most efficient, cost effective manner.  Aspects of the invention include: lighting fixtures which adapt to ambient lighting, movement, visual tasks being performed, and environmental and personal conditions affecting illumination requirements at any given instant.  Lighting fixtures having spatial distribution of spectrum and intensity, providing both "background" room lighting, and "task" lighting. 
Kahler et al. (US Pub. No. 2012/0044090 A1) discloses a motor vehicle including, but is not limited to a digital projector for projecting a graphic or type facial information and a monitoring circuit, to which the projector is connected, in order to project as the graphic or type facial information an information determined by the monitoring circuit in real time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
04/14/2021